Response to Amendment
The amendment filed April 18, 2022 has been entered. Applicant’s amendments to the Claims in response previously set forth in the Final Office Action mailed February 18, 2022 has been received. 
Claims 1-16 are allowable.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1, 13, and 14 to include the allowable subject matter of " establishing a mechanical connection for transferring pulling forces between the first car and the second car of the multi-car vehicle", which the examiner indicated as allowable in the Applicant-Initiated Interview dated April 13, 2022. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1, 13, and 14, the prior art fails to teach establishing a mechanical connection for transferring pulling forces between the first car and the second car of the multi-car vehicle. While Waldstaetten teaches (Fig. 1-2): A buffer that may be interpreted as a connection device of a rail vehicle, the examiner finds no obvious reason to modify the buffer such that it is used as a mechanical connection for transferring pulling forces between the first car and the second car of the multi-car vehicle. Such a modification would require improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617